 '484DECISIONS 'OF NATIONAL LABOR- RELATIONS BOARDUnited Association of Journeymen and Apprentices-of the Plumbing'and Pipe Fitting Industry'ofthe United States and.Canada,'Local 195; AFL-CIO andGulfOil Corporation and Mars Con-struction Corporation.Case 23-CD-44423 May 1985 'DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled 28 November 19841 by Gulf Oil Corporation(theEmployer) alleging that the Respondent,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local 195, AFL-CIO(the Pipe Fitters) violated Section 8(b)(4)(D) of theNational Labor Relations Act by engaging in pro-scribed activity with an object of forcing the Em-ployer to assign certain work to employees it rep-resents rather than to Mars Construction Corpora-tion's (Mars) unrepresented employees. The hear-ing was held on 16 January 1985 before HearingOfficer John A. Ferguson Jr.The National Labor Relations Board `affirms thehearing officer's -rulings; finding them free fromprejudicial error.On the entire record, the Boardmakes the following findings.1.JURISDICTIONThe Employer, a Pennsylvania corporation, isengaged in the business of refining and processingcrude oil on a nationwide basis. During the 12months preceding .the hearing.the Employer pur-chased goods and materials valued in excess of$50,000which were shipped directly to its PortArthur,Texas refinery from points outside theState of Texas, and received gross' revenues ex-ceeding $1 million at the refinery. The parties stip-ulate, and we find, that the Employer is engaged= incommerce within the meaning of Section 2(6) and(7) of the Act and that the Pipe Fitters is, a labororganization within the meaning of Section 2(5) ofthe Act.II.THE DISPUTEA. Background and Facts of DisputeMars, a Louisiana-based corporation,is.a generalcontractor 'engaged in 'piping and -mechanical con-structionwork. Since April, the Employer hasawarded Mars contracts for a variety of projectsinvolving excavation and pipe installation at itsPort Arthur; Texas refinery. The contracts includ-ed a 26 June agreement for the installation of con-crete trenches and cast-iron drain piping at the Em-ployer's central cleaning station; a 28 Septembercontract for,- inter alia, -the replacement and instal-lation of 1500 to 2000 feet of cation and anionwaste piping at one of the Employer's waste treat-ment plants; and a blanket 11 October contractunder which Mars installed fiberglass and carbonsteelpiping on storage tank pumping machineryand ran carbon steel piping into a loading and un-loading facility. The Employer also hired Mars toinstall a blower facility at its recovery plant and towork on certain vacuum tower lines; both projectsinvolved "piping" work.Mars' assigned the piping work under the con-tracts to its unrepresented employees. Neither theEmployer nor Mars assigned any of the work toemployees represented by the Pipe Fitters.On 27 November the Pipe Fitters began picket-ing refinery gate 109, the entranceway assigned toMars' employees, carrying signs reading, "MARSCONSTRUCTIONCORPORATIONDOESNOT HAVE A CONTRACT WITH AND-DOES NOT EMPLOY MEMBERS OF LOCAL195."-On 28 November the Employer's industrial rela-tions department head Andrew Mehalko and attor-ney Deborah Cantrell approached Gate 109, accessto which had been blocked by a large group, to ob-serve the picketing. Cantrell asked Pipe FittersBusiness Representative Jerry Little to remove thepicket signs and individuals blocking the gate.Little replied that he did not have any control overthe. people in the picket line and that the picketerswere angry because "their work was being takenaway from them and being given to people fromout of state."2 Little further stated that, while hewould try to control picket line violence, "this isgoing to get worse . . . not better." When Littletold the pickets the Employer's officials wantedthem to go home, certain unnamed individuals inthe group shouted, "[W]hy don't you . tell themLouisiana people to go home . . . and let uswork.".On the 'same day, a Port Arthur television station-aired portions: of a news interview- with, Little inwhich he stated, inter alia, "[L]et's put some ofthese folks to work that's unemployed and liveshere, . _. . If Gulf Oil is gonna keep bringing thesecontractors in that, hires folks from out ofstate, your problems is just beginning."On 4 December Pipe Fitters Business Represent-ative Volentine told Mehalko that union craftsmenAll dates are 1984 unless otherwise stated2It is undisputed this reference was to Mars' unrepresented employees275 NLRB No. 69 PLUMBERSLOCAL 195 (GULF OIL)had done thousands of good welds at the facilityand that he could not understand why the Employ-er was "bringing these people from out of town todo this work." He further stated that "if it is pipework it is our work."The Pipe Fitters picketing ceased several daysafter 4 December.3B.Work in DisputeThe disputed work as stated in the notice, ofhearing4 involves all piping work, including cut-ting to size, joining and laying pipe, as well as theremoval of existing pipe and the installation of newpipe,which work is now being performed by theemployees of Mars Construction Corporation atthe Gulf Oil Refinery in Port Arthur, Texas.C. Contentionsof thePartiesAt the hearing the Pipe Fitters contended thatSection 8(b)(4)(D) of the Act is inapplicable be-cause the Employer was not the object of the PipeFitters picketing and did not control the assign-ment of work to Mars' unrepresented employees,and because the employees represented by -the PipeFitterswere not involved in a work dispute withMars' .unrepresented employees. The Respondentalternativelycontended that the pickets had alawful recognitional or informational objective.The Employer contends that the case is properlybefore the Board for determination;that reasonablecause exists to believe that the Pipe Fitters violatedSection 8(b)(4)(D) of the Act; and that the work indispute should be awarded to Mars' unrepresentedemployees based on the Employer's preference andpast practice and economy and efficiency of oper-ation..-I -.D. Applicability of the.Statute.-Before the Board may proceed with a determina-tion of the dispute pursuant to Section-10(k) of theAct, it must find reasonable cause to believe thatSection 8(b)(4)(D) has been violated and that theparties have not agreed to a'method for voluntaryadjustment of the dispute.This case is atypical in that the Charging PartyEmployer was not the ostensibleobject ofthe Pipe.Fitters picketing`and does.not directly employ theemployees who.are performing the disputed work.53.On 28 Novembera temporary'restraining order was secured from aTexas statecourt enjoiningthe picketsfrom committing acts of violenceand limitingthem to nomore thantwo personscarrying signs, in con-formity withstate law`'-,.4Although the PipeFitters refused to stipulate to the notice's descrip-tion of the disputed workitpresented no evidencethat the descriptionwas incorrect5Mars, the unrepresented employees'employer, didnot file-a chargewith the Boardand made noappearanceat the hearing-485We nevertheless find, contrary to the Pipe Fitterscontentions, that Section 8(b)(4)(D) is applicable.Section 8(b)(4)(D) makes it an unfair labor prac-tice for a labor organization to engage in pro-scribed activity with an object of "forcing or re-quiringany employerto assignparticularwork toemployees in a particular labor organization or in aparticular trade, craft, or class rather than to em-ployees in another labor organization or in anothertrade,craft,or class." (Emphasis added.) TheBoard has interpreted this language as showing the"clear intent of Congress to protect not only em-ployers whose work is in dispute from such strikeactivity, butanyemployer against whom a unionacts with such a purpose."',That. the Employerwas .'anobject of the PipeFitters picketing is disclosed by Little'sstatementsto Employer officials that the pickets were angrybecause their work was being given to the out-of-state (Mars) employees, and that the picket line vi-olence would "get worse," presumably because ofthe continuing .workassignments,toMars' unrepre-sented employees; Little's statementsto the localmedia that "[the Employer's] problems were justbeginning" if it continued to hire the out-of-stateemployees; Volentine's statement, to an Employerofficial,inter. alia, that the pipework belonged tothe employees represented by the Pipe Fitters; andthe unnamed pickets' demand, evidently made inthe presence of Employer and Pipe Fitters officials,that the Employer send the Mars employees homeand let them do the work. The statements showthat at least one object of the picketing was toforce the" Employer toreassign'work from Mars'unrepresented. employees.to employees representedby the Pipe Fitters.7-Under these circumstances, we find reasonable-cause to believea violation of Section 8(b)(4)(D)has occurred. No party-contends that there is anagreed method for- voluntary adjustment of the dis-pute..within the meaning of Section 10(k) of the,Act.Accordingly, ;we find that .the dispute is prop-%erly before the Board for. determination.6LongshoremenILA Local 1911 (Cargo Handlers);236 NLRB 1439,1440 (1978)-.7Althoughwe do not believe that the recordsupports the Pipe Fittersclaim of a lawful recognitional'oi informational object, weneed not re-solve that question,as our findingof one proscribed object is sufficient tobring the PipeFitters conduct 'within thecoverage of Sec 8(b)(4)(D)even if a lawful purpose was also. shownto existPainters Local 79(O'Brien Plastering),213 NLRB 788, 790 (1974)1-'-We rejectthe Pipe Fitters assertion thatthe employeesit represents arenot engaged in a work dispute with Mars' unrepresented employees Byperforming the pipingwork underthe contracts,Mars'employees havesufficiently demonstratedthat they have a competingclaim to the workin dispute SeeSheetMetal Workers Local 54 (Goodyear Tire),203 NLRB74, 75-76 (1973). 486DECISIONSbF NATIONAL LABOR RELATIONS BOARDE.Merits of the Dispute.Section 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors 'involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 140 (1962).The following factors are relevant in making thedetermination of this dispute.1.Employer preference and past practiceSince April 1984 the Employer has assigned thedisputed work to Mars. Mars has performed the as-signed work with its unrepresented employees, andtheEmployer concededly prefers to have Marsemployees continue to do the work.This factor therefore favors an award to Mars'unrepresented employees.2.Economy and efficiency of operation'The work Mars employees have performedunder the contracts with the Employer includes thedisputed piping work as well as excavation, re-bar,concrete, vessel erection, painting, insulation," andelectrical instrumentationwork.The Employerpresented evidence from its construction superin-tendentWilliam James and Mars' marketing man-ager James Standifer that assigning the disputedwork to Mars' unrepresented employees is moreeconomical and efficient than assigning the work toemployees represented by the Pipe Fitters.James testified thatMars submitted the lowestcontract bids of the contractors qualified to per-form the required work, and engaged in "goodscheduling" to complete the work "as quickly aspossible."He further stated that Mars employeeswere highly productive and that they performedtheirwork in a "well-executed" and safe manner.Standifer testified that most Mars employees are"qualified in more than one field," with, over 90percent of them able to switch job classifications asrequired.He further stated that the Mars employ-ees had worked together for some time and devel-oped a "team concept" that allows them to per-form work in "a very efficient-and safe 'manner."Standifer testified that the Pipe Fitters craft guide-lineslimit the scope of work employees represent-ed by it can perform. He estimated that Mars' con-struction costs would be at minimum 30 percenthigher using Pipe Fitters-represented employeesprimarily because of the time lost due to the craftguidelines and the need to hire a support craftgroup to perform the tasks the pipefitters could notperform under the guidelines.We-therefore find the factor of economy and ' ef-ficiency of operation favors an award to Mars' un-represented employees.ConclusionsAfter considering all the relevant factors, weconclude that Mars' unrepresented employees areentitled to perform the work in dispute. We reachthis conclusion relying on the factors of companypreference and past practice and economy and effi-ciency of operation.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Mars Construction Corporationare entitled to perform all piping work, includingcutting to size, joining and laying pipe, as well asthe removal of existing pipe and the installation ofnew pipe, which work is now being performed bythe employees of Mars Construction Coporation atthe Gulf Oil"Refinery in Port Arthur, Texas.2.United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, Local 195,AFL-CIO is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force Gulf OilCorporation to assign the disputed work to em-ployees represented by it.3.Within 10 days from this date, United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada, Local 195, AFL-CIO shall notify theRegional Director for Region 23 in writing wheth-er it will refrain from forcing the Employer, bymeans proscribed by Section 8(b)(4)(D), to assignthe disputed work in a manner inconsistent withthis determination.